In an action to recover damages for defamation, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Baisley, Jr., J.), dated June 5, 2007, as granted the plaintiffs motion for summary judgment dismissing the counterclaim alleging that the action violated Civil Rights Law §§ 70-a and 76-a.
*825Ordered that the order is affirmed insofar as appealed from, with costs.
In response to the plaintiffs prima facie showing that he is not a “public applicant or permittee” as defined by Civil Rights Law § 76-a (1) (b), the defendants failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the plaintiff’s motion for summary judgment dismissing the counterclaim alleging that the instant action constituted an impermissible strategic lawsuit against public participation (see Civil Rights Law §§ 70-a, 76-a [1] [b]; Gill Farms v Darrow, 256 AD2d 995, 997-998 [1998]). Fisher, J.P., Covello, Angiolillo and Balkin, JJ., concur.